DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, and 5-10 are currently pending. Claims 1, 3, and 6 are currently amended. Claims 2 and 4 have been cancelled. Claims 7-10 were previously withdrawn. 
In view of the amendment, filed 05/16/2022 and 05/18/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 02/16/2022:
Drawings and specification objections
Claim rejections under 35 U.S.C. 112(b) other than those maintained below for claims 1 and 6
Claim rejections under 35 U.S.C. 103 over Zhang in view of Sparkes and Ralls

Information Disclosure Statement
A legible copy of “Laser Intelligent Manufacturing Technology,” previously noted as listed on the IDS dated 6/23/2020 and not provided, has been received on 5/16/2022.
 
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Amendments to limitations of claims 1 and 6 defining and referring to thickness, shape, and accuracy requirements feature inconsistencies in the language which should be reconsidered for correction to establish consistency throughout the claims. Claim 1 introduces “shape requirement, thickness requirement, and size accuracy requirement,” which should read “a shape requirement, a thickness requirement, and a size accuracy requirement,” corresponding to claim 6’s “the thickness requirement, the shape requirement, and the size accuracy requirement,” in lines 3-4. Furthermore, claim 6 recites the above limitation in lines 3-4, and then recites “the thickness requirement, shape requirement, and size accuracy requirement,” in lines 5-6 and 9-10, which should read “the thickness requirement, the shape requirement, and the size accuracy requirement,” corresponding to the earlier recitation.
The amended claim 6 limitation “if formed thickness, shape, and size accuracy do not meet…” should be amended to recite “if a formed thickness, a formed shape, and a formed size accuracy do not meet…” or similar, for readability. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
Claims 1, 3, 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the terminology “size accuracy.” In the previous rejection it was noted that the meaning of “size accuracy” was not defined by the specification and the meaning is not clear and definite to one of ordinary skill in the art. The term “size” can mean, e.g., a length, an area, a volume, a mass, a general observation or a measured value, etc. The term “accuracy,” in this context, is not clear and appears to indicate a tolerance or a required precision which is not outlined in the specification. Applicant’s remarks with respect to the meaning of “size accuracy” as a dimensional requirement, with size referring to a dimension such as length, width, and/or height, are appreciated, however a clear interpretation of the claim limitations need to be supported by the specification, and the scope of the limitation remains indefinite.
Claim 6 recites “…if formed thickness, shape, and size accuracy do not meet the thickness requirement, the shape requirement, and the size accuracy requirement…” rendering the claim indefinite. The amended limitation uses the terminology “meet the thickness requirement, the shape requirement, and the size accuracy requirement.” The specification does not define the scope of “meet” the listed requirements. The limitation could be interpreted in numerous ways, and given the variety of the requirements and how they might be individually measured or evaluated in significantly different ways, clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., CN106694872A (of record) in view of Mohanty, US 20110300306 A1 and Ralls et al., US 2018/0339344 A1 (of record). The translated copy of Zhang (of record) is referred to herein.

As to claim 1, Zhang teaches an additive manufacturing method (Abstract, p. 6), comprising the steps of: 
(S1) slicing a three-dimensional computer-aided design model of a workpiece into multiple layers according to shape requirement, thickness requirement, and size accuracy requirement (p. 7, S1), and obtaining data of the multiple layers, wherein the obtained data comprise thickness data, shape data, and size accuracy data of each sliced layer (p. 7, S1); 
(S2) planning a forming path according to the data of the multiple layers (p. 7, S2), and generating computer numerical control codes for forming the multiple layers (p. 7, S2); 
(S3) obtaining a formed part (p. 7, S3) by: performing a layer-by-layer spraying deposition by a cold spraying method according to the computer numerical control codes in step (S2) (p. 7, S3); and heating a spray area to a temperature until the spraying deposition of all sliced layers is completed (substrate and spray particles are simultaneously heated, p. 9, S3); and 
(S4) subjecting the formed part to a surface modification treatment so that the formed part has a predetermined residual compressive stress (deforming by forming/pressure forming tools and generating compressive stress, p. 7, p. 9).
Wherein heating the spray area of step (S3) comprises: heating the substrate while performing spraying deposition in forming a first slice layer until the spraying deposition of the first slice layer is completed; and heating a surface of an uppermost formed slice layer while performing spraying deposition on a surface of a formed slice layer until the spraying deposition of all slice layers is completed (in step S3, the substrate and the spray particles are simultaneously heated to soften the substrate and the spray particles at the same time, p. 9).
While Zhang discloses heating the substrate and the spray particles, Zhang does not explicitly disclose the obtained data comprises a melting point of a material, preheating a substrate, and the heating temperature is in a range of a melting point of a sprayed powder minus 200°C to the melting point of the sprayed powder. Zhang discloses heating by a laser beam (p. 17) but does not disclose surfaces of formed slice layers are heated specifically by a ring-shaped laser beam, and the ring-shaped laser beam and the sprayed powder are coaxially output by a nozzle. Zhang does not disclose the surface modification treatment is specifically a laser shock peening method.
In the same field of endeavor, Mohanty teaches coaxial laser-assisted cold spraying using a nozzle assembly which supplies particles and coaxially emits a laser beam, wherein the laser beam heats at least one of the particles and the substrate to promote coating of the substrate with the particles (Title, Abstract, [0013], Fig. 1). Mohanty teaches the energy of the laser beam 46 from the controlled laser can heat the substrate to make the substrate more amenable to plastic deformation and to prepare the substrate for coating, “pre-treating,” i.e., pre-heating ([0036]). Also, the energy of the laser beam can heat the particles during flight toward the substrate so that they can deform more readily upon impact ([0038]). Furthermore, the energy of the laser beam can continue to heat the substrate as the particles are ejected toward the substrate so that the substrate can plastically deform more readily ([0039]). Mohanty teaches that accordingly a relatively wide variety of substrates can be used, the particles can be supplied at relatively lower pressures so that the impact of particles is less likely to damage the substrate, and a relatively wider variety of particles can be used ([0041]-[0042]). The coaxial laser beam 46 surrounds the sprayed particles 12 (Fig. 1), and Mohanty shows a rectangular shaped exit but teaches the shape at the nozzle exit can have any suitable shape ([0027]).
It would have been obvious before the effective filing date of the claimed invention to modify step S3 of the additive manufacturing process taught by Zhang to specify that surfaces of formed slice layers are heated by a laser beam, and the laser beam and the sprayed powder are coaxially output by a nozzle, in order to provide working structure to the generic laser beam mentioned by Zhang and because Mohanty teaches the configuration is beneficial for promoting coating of a substrate with the sprayed particles and allows for a wider variety of materials to be safely used. It would have been obvious to include the step of preheating a substrate, in order to make the substrate more amenable to plastic deformation and prepare the substrate for coating, as taught by Mohanty.
While Zhang in view of Mohanty does not disclose the laser beam is specifically ring-shaped (interpreted as generally circular), reciting the laser beam is ring-shaped would be a matter of choice within the scope of the prior art and which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). For example, a ring-shaped laser beam would be predictably useful when it is desired to coat the particles with a generally circular deposition area. As such, it would have been obvious to one of ordinary skill in the art to specify that the laser beam of Zhang in view of Mohanty is ring-shaped.
Since the laser is controlled to heat the substrate and sprayed particles to a temperature which promotes plastic deformation, but is not described as causing melting, liquification, or mixing of the materials, one of ordinary skill in the art would understand that the heating taught by Mohanty takes place within a temperature range, on the high end, about equal to the melting temperature, and, on the low end, below the melting temperature of the material(s) but high enough to promote plastic deformation (softening). As such, the heating range taught by Zhang in view of Mohanty is considered at least overlapping the claimed range of a melting point of a sprayed powder minus 200°C to the melting point of the sprayed powder. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The claimed temperature range is therefore made obvious by Zhang in view of Mohanty and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to ensure softening and plastic deformation of the particulate material for improved coating, as taught by Mohanty.
Furthermore, it would have been obvious to one of ordinary skill in the art to specify the obtained data of Zhang comprises a melting point of a material, in order to control the laser to heat the spray area to a temperature which promotes plastic deformation of the materials, as taught by Mohanty.
The combined teachings of Zhang and Mohanty render obvious the limitations regarding the obtained data comprises a melting point of a material, preheating a substrate, the heating temperature is in a range of a melting point of a sprayed powder minus 200°C to the melting point of the sprayed powder, and new limitations specific to the ring-shaped laser beam and coaxial output by a nozzle, however the combined teachings fail to disclose the surface modification treatment is specifically a laser shock peening method.
Finally, in the same field of endeavor, Ralls teaches additive manufacturing, which may include cold-spray and/or other forms of metal, composite, and/or hybrid deposition process ([0027]) and in-situ micro-forming methods through the addition of controlled residual stress patterns for beneficial microstructural realignment ([0032]). Ralls teaches methods such as surface modification and/or shock peening to change the microscale structure of additive layers, improve material longevity under cyclic loading, increase corrosion resistance, and lead to better adhesion/fusion of layers by inducing compressive forces into the part or layer ([0033]-[0037]). The method is carried out via laser shock peening on the surface of the build part after fusion of the latest build layer ([0054]). Ralls teaches that in-situ micro-forming via lasers can utilize a variety of settings and patterns to create various compressive conditions and/or microstructural conditions in the part, and processing variables can be selected so as to selectively and controllably influence process conditions ([0036]).
It would have been obvious before the effective filing date of the claimed invention to substitute the laser shock peening method taught by Ralls for the deforming to generate a compressive stress taught by Zhang, because the laser shock peening method is known in the art and doing so would amount to a simple substitution of one known element for another yielding the predictable results of generating a compressive stress in an additively formed part. Furthermore, Ralls teaches benefits associated with the use of lasers for the micro-forming, including greater controllability.

As to claim 3, Zhang further teaches the substrate is heated by an electromagnetic heating coil (high-frequency induction heating device, p. 14).

As to claim 6, Zhang further teaches wherein in the spraying deposition of step (S3), if formed thickness, shape, and size accuracy do not meet the thickness requirement, the shape requirement, and the size accuracy requirement, a formed slice layer is subjected to a finishing step (p. 9-10, S4) comprising: performing a plastic forming on the formed slice layer by roller compaction until the thickness requirement, shape requirement, and size accuracy requirement are met (micro-roller, rolling pressure forming, p. 14, first paragraph); or performing a subtractive processing on the formed slice layer by milling, grinding, and polishing until the thickness requirement, shape requirement, and size accuracy requirement are met (p. 9-10; p. 16, first paragraph).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mohanty and Ralls, as applied to claim 1 above, and further in view of Zagorski, EP 1215303 B1. 

As to claim 5, Zhang in view of Mohanty and Ralls teaches the method of claim 1 as set forth above. Zhang does not disclose specific temperature ranges for substrate preheating and spray area heating and therefore does not disclose the substrate is preheated to 600°C to 1100°C and the spray area is heated to 800°C to 1400°C.
As set forth for claim 1, Zhang in view of Mohanty teaches substrate heating and spray area heating to temperatures which promote plastic deformation of the materials, however the references do not provide specific temperatures for the preheating and spray area heating. It is noted that Zhang discloses the particles are selected from metals, intermetallic compounds, ceramics, cermets, ceramic composites, and gradient functional materials (pp. 9, 10). As such, one of ordinary skill would expect the required heating and preheating temperatures to correspond to temperatures suitable for promoting softening or deformation of these materials (e.g., metals or ceramics).
Zagorski shows that a temperature range of about 600°C to 1100°C for a coating/substrate is typical for softening of a metal alloy and achieving plastic deformation of the material ([0008], [0019]). Zagorski describes that laser irradiation can be used for heating ([0024]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The claimed temperature ranges are made obvious by Zagorski, which teaches that the temperature ranges are useful for promoting softening of the materials in a similar deposition process, such as cold spray [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preheating and heating steps of claim 1 to specify the substrate is preheated to 600°C to 1100°C and the spray area is heated to 800°C to 1400°C, temperature ranges shown as suitable for achieving softening and plastic deformation of similar materials by Zagorski, in order to promote plastic deformation of the material and improved coating, as taught by Mohanty and set forth for claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are not persuasive.
Applicant argues (p. 11) that the amendments to claim 1, specific to the ring-shaped laser beam, coaxial ring-shaped laser beam and sprayed powder, and nozzle are not taught by Zhang or Ralls, and Sparkes teaches the opposite of the new limitations (preferably a non-coaxial laser and powder beam arrangement). 
The prior art reference of Mohanty, which describes a cold spray process using a nozzle assembly with a coaxial laser and powder beam configuration, has been incorporated into the instant rejection to address the newly added limitations. Mohanty teaches that the coaxial configuration and laser heating promote coating of a substrate with the sprayed particles, and as such, a wider variety of substrate and particle materials can be used, with less likelihood of damage to the substrate ([0041]-[0042]). The configuration would have been an obvious improvement to Zhang, which mentions using a laser beam but is deficient in teaching specific structure. 
The reference of Sparkes is no longer relied upon in the new ground of rejection for any teaching or matter specifically challenged in the argument and therefore arguments with respect to Sparkes are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140147601 A1 Farmer et al. describes cold spray with substrate preheating, laser heating on the just-coated component, and laser peening.
US 20180297260 A1 Cappa et al. describes laser-assisted spray deposition with a coaxial nozzle (Fig. 1).
US 20180180125 A1 Hollis describes cold spray with a coaxial laser and spray temperatures of metallic coatings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754